DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James Herkenhoff (Reg#51241) on 3/1/2022.

The application has been amended as follows: 
1.	(Currently Amendment) A landscape control box comprising:
a base portion having a plurality of side walls and a back wall forming an interior; and
a facepack supported by the base portion, the facepack comprising:
a printed circuit board supporting a rotary shaft extending along an axis in a first direction;
a cover supporting the printed circuit board so that the printed circuit board is disposed between the cover and the base portion at least when the facepack is supported by the base 
a knob disposed at least partially in the hole, the knob having a receptacle, one or more posts, and a contact surface, the receptacle engaging with the rotary shaft so as to transfer rotational motion of the knob to the rotary shaft while allowing the knob to slide along the axis in both the first direction and in a second direction opposite to the first direction to prevent tension between the knob and the rotary shaft due to temperature changes and other environmental factors, the one or more posts having a shank and a protrusion, the protrusion being sized and shaped to engage with the surface of the hole so as to inhibit movement of the knob in the first direction away from the cover, the contact surface abutting the abutment surface of the cover when the knob is pressed against the cover, wherein the one or more posts comprise a distal portion, and wherein the distal portion has a tapering shape.
2. 	(Cancelled)
14.	(Currently Amendment) A landscape control box comprising:
a base portion having a plurality of side walls and a back wall forming an interior; and
a facepack supported by the base portion, the facepack comprising:
a component supporting a rotary shaft extending along an axis in a first direction;
a cover supporting the component so that the component is disposed between the cover and the base portion at least when the facepack is supported by the base portion, the cover having an interacting structure and an abutment surface, the interacting structure of the cover comprising a hole, the hole having a surface and being aligned with the rotary shaft; and
, wherein the interacting structure of the knob comprises a distal portion, and wherein the distal portion has a tapering shape.
15.	(Cancelled)
19.	(Currently Amendment) A landscape control box comprising:
a base portion having a plurality of side walls and a back wall forming an interior; and
a facepack supported by the base portion, the facepack comprising:
a rotary shaft extending along an axis in a first direction;
a cover supporting the rotary shaft so that at least a portion of the rotary shaft is disposed between the cover and the base portion at least when the facepack is supported by the base portion, the cover having a first interacting structure and an abutment surface, the interacting structure of the cover comprising a hole, the hole having a surface and being aligned with the rotary shaft; and

21.	(New) The landscape control box of Claim 1, wherein the distal portion is part of the protrusion.
22.	(New) The landscape control box of Claim 1, wherein the distal portion is part of the shank.
23.	(New) The landscape control box of Claim 14, wherein the distal portion is part of the protrusion.
24.	(New) The landscape control box of Claim 14, wherein the distal portion is part of the shank.
25.	(New) The landscape control box of Claim 19, wherein the distal portion is part of the protrusion.
26.	(New) The landscape control box of Claim 19, wherein the distal portion is part of the shank.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2021 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 2/28/2022 has been reviewed and accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1, 3-14, 16-26 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A landscape control box comprising:
a base portion having a plurality of side walls and a back wall forming an interior; and
a facepack supported by the base portion, the facepack comprising:
a printed circuit board supporting a rotary shaft extending along an axis in a first direction;
a cover supporting the printed circuit board so that the printed circuit board is disposed between the cover and the base portion at least when the facepack is supported by the base portion, the cover having an abutment surface and a hole, the hole having a surface and being aligned with the rotary shaft; and
a knob disposed at least partially in the hole, the knob having a receptacle, one or more posts, and a contact surface, the receptacle engaging with the rotary shaft so as to transfer rotational motion of the knob to the rotary shaft while allowing the knob to slide along the axis in both the first direction and in a second direction opposite to the first direction to prevent tension between the knob and the rotary shaft due to temperature changes and other environmental factors, the one or more posts having a shank and a protrusion, the protrusion being sized and shaped to engage with the surface of the hole so as to inhibit movement of the knob in the first direction away from the cover, the contact surface abutting the abutment surface of the cover when the knob is pressed against the cover, wherein the one or more posts comprise a distal portion, and wherein the distal portion has a tapering shape.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the landscape control box comprising a base portion having plurality of side walls and back wall forming an interior; the facepack supported by the base portion and the facepack comprises a printed circuit board (PCB) supporting a rotary shaft extending along an axis in a first direction; the cover supporting the printed circuit board so that the PCB is disposed between the cover and the base portion; the cover having an abutment surface and a hole, the hole having a surface and being aligned with the rotary shaft; furthermore the details of the knob such that the knob disposed at least partially in the hole, the knob having a receptacle, one or more posts, and a contact surface, the receptacle engaging with the rotary shaft; , the one or more posts having a shank and a protrusion, the protrusion being sized and shaped to engage with the surface of the hole so as to inhibit movement of the knob in the first direction away from the cover, the contact surface 

The primary reason for allowance of independent claim 14 the prior art of record, individually or in combination does not teach or fairly suggest:
A landscape control box comprising:
a base portion having a plurality of side walls and a back wall forming an interior; and
a facepack supported by the base portion, the facepack comprising:
a component supporting a rotary shaft extending along an axis in a first direction;
a cover supporting the component so that the component is disposed between the cover and the base portion at least when the facepack is supported by the base portion, the cover having an interacting structure and an abutment surface, the interacting structure of the cover comprising a hole, the hole having a surface and being aligned with the rotary shaft; and
a knob disposed on the cover, the knob having a receptacle, an interacting structure, and a contact surface, the receptacle being configured to operably couple to the rotary shaft so as to transfer rotational motion of the knob to the rotary shaft while allowing the knob to slide along the axis in both the first direction and in a second direction opposite to the first direction to prevent tension between the knob and the rotary shaft due to temperature changes and other environmental factors, the interacting structure of the knob comprising a shank and a protrusion, the protrusion being sized and shaped to engage with the surface of the hole so as to inhibit movement of the knob in the first direction away from the cover, the contact surface abutting the abutment surface of the cover when the knob is pressed against the cover, wherein the interacting structure of the knob comprises a distal portion, and wherein the distal portion has a tapering shape.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement as described in claim 1, the difference being the recitation of interaction structure which is similar to the post recited in claim 1, thereby at least the recitation of the base portion, facepack, component, cover, knob and the details of the knob including the knob having a receptacle, an interacting structure, and a contact surface, the interacting structure of the knob comprising a shank and a protrusion; and the contact surface abutting the abutment surface of the cover when the knob is pressed against the cover, wherein the interacting structure of the knob comprises a distal portion, and wherein the distal portion has a tapering shape, at least the highlighted configuration in combination of the remaining limitation of the entire claim 14 and the function/operation of the claim 14 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately 

The primary reason for allowance of independent claim 19 the prior art of record, individually or in combination does not teach or fairly suggest:
A landscape control box comprising:
a base portion having a plurality of side walls and a back wall forming an interior; and
a facepack supported by the base portion, the facepack comprising:
a rotary shaft extending along an axis in a first direction;
a cover supporting the rotary shaft so that at least a portion of the rotary shaft is disposed between the cover and the base portion at least when the facepack is supported by the base portion, the cover having a first interacting structure and an abutment surface, the interacting structure of the cover comprising a hole, the hole having a surface and being aligned with the rotary shaft; and
a knob disposed on the cover, the knob having a hub, a second interacting structure, and a contact surface, the hub being configured to operably couple to the rotary shaft so as to transfer rotational motion of the knob to the rotary shaft while allowing the knob to slide along the axis in both the first direction and in a second direction opposite to the first direction to prevent tension between the knob and the rotary shaft due to temperature changes and other environmental factors, the second interacting structure comprising a shank and a protrusion, the surface of the hole engaging with the protrusion so as to inhibit movement of the knob in the first direction away from the cover, the contact surface abutting the abutment surface of the cover when the knob is pressed against the cover, wherein the second interacting structure comprise a distal portion, and wherein the distal portion has a tapering shape.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement as described in claim 1, the difference being the recitation of the hub, the second interaction structure which is similar to the post recited in claim 1, thereby at least the recitation of the base portion, facepack, component, cover, knob and the details of the knob including the knob having a receptacle, an interacting structure, and a contact surface, the interacting structure of the knob comprising a shank and a protrusion; and the contact surface abutting the abutment surface of the cover when the knob is pressed against the cover, wherein the interacting structure of the knob comprises a distal portion, and wherein the distal portion has a tapering shape, at least the highlighted configuration in combination of the remaining limitation of the entire claim 19 and the function/operation of the claim 19 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Some of the closest prior art of record are provided in the parent application, specifically in the notice of allowance dated 10/8/2020. 
Furthermore, the prior arts provided in the IDS such as Mohr et al. US Patent 4920823, Neloson et al. US pub 2006/0030971 and Campbell US patent 6112619 are prior arts in the field of endeavor. However, in examiners opinion the pertinent prior art, when taken alone, or, 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841